DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Examiner Suggestion
Because of the numbers of variables and formulas in applicant’s claims, the examiner suggests that each time a new variable is being defined applicant’s start a new paragraph and/or an extra space between the paragraphs, e.g. when applicants are defining Q with respect to whether A is (2A) or not (2A) the two definitions kind of run together when reading these definitions because of structure (2B). So the examiner suggests placing a comma or semicolon after the structure (2B) so that it is easier for the eye/reader to see that new paragraph at the bottom of numbered pg. 5, which defines Q when A is not (2A) from the previous variable. The examiner also suggests rewording the beginning of “when A represents the group of the formula (2A)” to “when A is formula (2A), Q is/Q is selected from…”. The examiner also suggests rewording the beginning of applicant’s paragraph, “when A does not represent the group of the formula (2A)…” to “when A is not formula (2A), Q is/Q is selected from…”.



Claim Objections
Claim 1 is objected to because of the following informalities:  in the description of X1, X2, and X4, applicants state, “any one of remaining two thereof” and it should read, “any one of the remaining two thereof”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 1 and 9 are indefinite because they recites in the description of A, wherein A can be a group of the formula (2A) however, it is completely unclear to the examiner how formula 2A is attached to Q because as it is currently written all sites on 2A are complete as written 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, X1-X4 are all defined and applicant’s do not show that there is/can be a substituent on the nitrogen atom which would make the nitrogen positively charged and as shown in the structure below according to applicant’s formula (2A) the carbonyl is terminated with a CH3 group. Thus, 2A as shown is a complete compound and it is completely unclear to the examiner how when A is formula (2A) it connects to Q, the examiner believes it is supposed to be attached at the position that appears to be a methyl group and as such for purposes of compact prosecution has interpreted it as such but requests clarification in applicant’s next response. 
Claim 9 is also indefinite because further down on numbered pg. 5 of the claims in the description of Q, applicant’s state that Q represents…formula 2B, and again the structure of 2B appears to be complete as written and applicants have not indicated how this compound is divalently attached, specifically as it is written currently there appears to be two methyl groups on either side of the NH which are complete compounds. Based on applicant’s specification and the rest of the Q groups and applicant’s stating that this group is a divalent group the examiner believes that applicant’s intended the bonds to be from either NH group on the ends and that the bonds were wrongly used to indicate the site of binding to the carbon containing the J group and applicant’s A in this molecule and this is how this group is being interpreted for searching purposes. However, as the interpretation is unclear based on applicant’s presented structure, the examiner requests clarification in applicant’s next response.  
Claim 9 is also indefinite because it appears that applicants are trying to exclude compounds of formula 2 wherein J and Q are both oxygen atoms, and A is selected from the or (emphasis added) a compound of the formula (2) wherein J represents an oxygen atom, Q represents a divalent group of formula: -NH-, and A represents a 3-chloro-4-fluorophenyl group. The “or” the examiner has emphasized indicates that the compounds wherein J and Q are oxygen atoms are alternatives to the compounds wherein J is O and Q is –NH- and as such only one or the other is excluded at a time. E.g. as long as the compound wherein J represents an oxygen atom, Q represents a divalent group of formula: -NH-, and A represents a 3-chloro-4-fluorophenyl group is not present then the compound(s) wherein J and Q represent oxygen atoms, A represents an ethyl, e.g. compound 1.37 in ‘344 which is discussed in the 102 rejection below would still read on claim 9. Thus, the examiner requests clarification whether applicant’s are intended to exclude all of the compounds in the proviso/excluding statement of if they actually meant to exclude one of them at a time and any of the others can be present? For the purposes of applying prior art and compact prosecution, the examiner has interpreted this statement to exclude all of the compounds listed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-10, 12-13, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US4968344 (‘344, from IDS). 
Applicant’s claims:
--A plant disease control agent comprising a compound of applicant’s formula (1) as an active agent wherein the structural variants are as defined in the instant claims.
--A compound of formula I, wherein the structural variants are as defined with the proviso that compounds of formula I, wherein Xa is formula (2) and J and Q are both oxygen atoms, and A is selected from the group consisting of: methyl, ethyl, or cyclohexyl; and compounds wherein Xa is formula (2) and J is an oxygen atom, Q is –NH-, and A is 3-chloro-4-fluorophenyl group are excluded.

Regarding claims 1-2, 4-5, 7-10, 12-13, 15-16, ‘344 teaches compound 1.38 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, which anticipates the instantly claimed plant disease control agent which only need comprise a compound of formula (I) as an active agent and the instantly 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 in ‘344 also anticipates the plant disease control agent of claims 1-2, 4-5, 7-8 for the same reasons as compound 1.38 except that A is a C2 alkyl (See Table 1; examples; claims; abstract; Col. 1, ln. 20-Col. 2, ln. 3; Col. 5, ln. 9-ln. 66). ‘344 also teaches compounds, e.g. 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 which also anticipate the plant disease control agent of claims 1-2, 4-5, 8, and the compounds of claims 9-10, 12-13, and 16 (See Table 1; examples; claims; abstract; Col. 1, ln. 20-Col. 2, ln. 3; Col. 5, ln. 9-ln. 66).
Regarding claims 1-2, 4-5, 7-10, 12-13, 15-18, ‘344 expressly teaches that these compounds/plant disease control agents are effective for controlling plant diseases specifically fungal, viral and bacterial phytopathogens and wherein the compounds are applied to seeds as seed dressings or applied to the plant body (See entire document; e.g. abstract; Col. 1, ln. 12-Col. 2, ln. 22; Col. 6, ln. 63-Col. 7, ln. 47; Examples; Claims; Col. 10, ln. 15-Col. 11, ln. 2).
.

	Claims 1-2, 4-6, 8-10, 12-14, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20100137376 (‘376).
	Applicant’s claims are as discussed above. The examiner notes that applicants have defined C1-C12 alkyl group to mean C1-C12 linear, branched or cyclic alkyl groups.
	Regarding claims 1-2, 4-6, 8-10, 12-14, and 16, ‘376 teaches compounds 25-27 on page 31 and compound 29 on pg. 32 which anticipate the instantly claimed plant disease control agents and compounds, 
    PNG
    media_image5.png
    136
    371
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    144
    372
    media_image6.png
    Greyscale
,

    PNG
    media_image7.png
    134
    367
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    140
    386
    media_image8.png
    Greyscale
, wherein applicant’s X1 and X4 are F, X2 and X3 are H, Xa is formula (2), J is O, Q is –NH-, and A is a C1-C12 alkyl as is instantly claimed (See compounds named on pg. 31-32; claims; examples; abstract; [0006-0038], etc.). ‘376 further teaches compound 18 
    PNG
    media_image9.png
    144
    355
    media_image9.png
    Greyscale
, which also anticipates the plant disease control agent(s) and compound(s) of instant claims 1-2, 5-6, 8-10, 13-14, 16.
	Regarding claims 1-2, 4-6, 8-10, 12-14, 16-18, ‘376 further teaches wherein these compounds are effective in methods of controlling plant diseases as is instantly claimed, specifically wherein compounds are applied to seeds or to the plant body (See abstract; examples; claims; [0276]; [0277-0279]).
‘376 teaches all limitations of the claims and thereby anticipates the claims.

1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al. (WO2020/050297, with priority to 09/04/2019, specifically this application names Hatakeyama, Satoshi who is not an inventor in the instant application).
The applied reference has a common assignee and some common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claims 1-18, Yamamoto teaches plant disease control agents and compounds which anticipate the instantly claimed plant disease control agents and compounds of formula I as is instantly claimed and methods of treating/applying these compounds and compositions to plants to control diseases caused by phytopathogen fungi, viruses or bacteria (See abstract; [0184-0185], Table 20-35 specifically compounds wherein X1 and X4 are F and 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, and 1-117    
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 1-213 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, and 1-1-177  
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, (these compounds are just for example as it appears that essentially all of the compounds in all of the tables within this disclosure anticipate the instantly claimed compounds (except for the compounds that are excluded by applicant’s instant proviso)) and plant disease control agents instantly claimed (See abstract; [0259-0289]; etc. inclusive; Examples; Claims)), and Yamamoto specifically teaches and claims wherein these compounds and compositions comprising these compounds are useful/effective at controlling various plant diseases from bacterial, viral and fungal causes when these compounds and compositions comprising these compounds are applied to seeds or to the plant body (See examples; claims; [0214-0229]; etc. as the entire disclosure reads on the instantly claimed compounds, compositions and methods). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4968344 (‘344) as applied to claim 1-2, 4-5, 7-10, 12-13, 15-18 above, and further in view of Patani et al. (Chem. Rev., 1996, 96(8)¸3147-3176).
Applicant’s claims are as discussed above.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	‘344 teaches all limitations of claims 1-2, 4-5, 7-10, 12-13, 15-18 as discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)/ Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	‘344 does not teach compounds where only one of X2 and X3 is a hydrogen atom. However, it would have been obvious to form the claimed compounds wherein only one of X2 or X3 is H and the other is a fluorine atom or a methyl group as is instantly claimed because fluorine and methyl are classical bioisosteric replacements for hydrogen atoms as is taught by Patani (See entire section 4, fluorine and hydroxyl, amino, or methyl groups as replacements for hydrogen starting on pg. 3152) and as such it would have been obvious for one of ordinary skill in the art to substitute one of the hydrogen atoms on the core pyridine with a fluorine and/or methyl group in order to probe the biological activity in effort to find additional compounds for treating plant diseases.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
.


Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100137376 as applied to claims 1-2, 4-6, 8-10, 12-14, 16-18 above, and further in view of Patani et al. (Chem. Rev., 1996, 96(8)¸3147-3176).
Determination of the scope and content of the prior art
(MPEP 2141.01)
	‘376 teaches all limitations of claims 1-2, 4-6, 8-10, 12-14, 16-18 as discussed above an incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)/ Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	‘376 does not teach compounds where only one of X2 and X3 is a hydrogen atom. However, it would have been obvious to form the claimed compounds wherein only one of X2 or X3 is H and the other is a fluorine atom or a methyl group as is instantly claimed because fluorine and methyl are classical bioisosteric replacements for hydrogen atoms as is taught by Patani (See entire section 4, fluorine and hydroxyl, amino, or methyl groups as replacements for hydrogen starting on pg. 3152) and as such it would have been obvious for one of ordinary skill in the art to substitute one of the hydrogen atoms on the core pyridine with a fluorine and/or 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	Additional art of relevance not cited herein includes US4980355.  

Conclusion
	Claims 1-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIN E HIRT/Primary Examiner, Art Unit 1616